                                         Case 2:18-bk-20151-ER             Doc 1168 Filed 12/28/18 Entered 12/28/18 19:04:24                     Desc
                                                                              Main Document Page 1 of 2


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com                                              FILED & ENTERED
                                           3   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           4   Los Angeles, California 90017-5704                                          DEC 28 2018
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924
                                           5
                                               Attorneys for the Chapter 11 Debtors and                               CLERK U.S. BANKRUPTCY COURT
                                                                                                                      Central District of California
                                           6   Debtors In Possession                                                  BY gonzalez DEPUTY CLERK


                                           7
                                                                        UNITED STATES BANKRUPTCY COURT
                                           8                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                           9   In re                                                Lead Case No. 2:18-bk-20151-ER
                                          10   VERITY HEALTH SYSTEM OF                              Jointly Administered With:
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                               CALIFORNIA, INC., et al.,
                                          11                                                        Case No. 2:18-bk-20162-ER
                                                          Debtors and Debtors In Possession.        Case No. 2:18-bk-20163-ER
         DENTONS US LLP




                                          12                                                        Case No. 2:18-bk-20164-ER
            (213) 623-9300




                                                                                                    Case No. 2:18-bk-20165-ER
                                          13    Affects All Debtors                                Case No. 2:18-bk-20167-ER
                                                                                                    Case No. 2:18-bk-20168-ER
                                          14    Affects Verity Health System of                    Case No. 2:18-bk-20169-ER
                                                 California, Inc.                                   Case No. 2:18-bk-20171-ER
                                          15    Affects O’Connor Hospital                          Case No. 2:18-bk-20172-ER
                                                Affects Saint Louise Regional Hospital             Case No. 2:18-bk-20173-ER
                                          16    Affects St. Francis Medical Center                 Case No. 2:18-bk-20175-ER
                                                Affects St. Vincent Medical Center                 Case No. 2:18-bk-20176-ER
                                          17    Affects Seton Medical Center                       Case No. 2:18-bk-20178-ER
                                                Affects O’Connor Hospital Foundation               Case No. 2:18-bk-20179-ER
                                          18    Affects Saint Louise Regional Hospital             Case No. 2:18-bk-20180-ER
                                                 Foundation                                         Case No. 2:18-bk-20181-ER
                                          19    Affects St. Francis Medical Center of
                                                 Lynwood Foundation                                 Hon. Judge Ernest M. Robles
                                          20    Affects St. Vincent Foundation                     ORDER GRANTING DEBTORS’ MOTION
                                                Affects St. Vincent Dialysis Center, Inc.          PURSUANT TO SECTION 1121 OF THE
                                          21    Affects Seton Medical Center Foundation            BANKRUPTCY CODE EXTENDING THE
                                                Affects Verity Business Services                   EXCLUSIVE PERIODS TO FILE A CHAPTER
                                          22    Affects Verity Medical Foundation                  11 PLAN AND SOLICIT ACCEPTANCES
                                                Affects Verity Holdings, LLC
                                          23    Affects De Paul Ventures, LLC                      [RELATED TO DOCKET NO. 899]
                                                Affects De Paul Ventures - San Jose ASC,
                                          24     LLC

                                          25                   Debtors and Debtors In Possession.

                                          26
                                          27

                                          28

                                                                                                     -1-
                                               109805950\V-1
                                         Case 2:18-bk-20151-ER       Doc 1168 Filed 12/28/18 Entered 12/28/18 19:04:24              Desc
                                                                        Main Document Page 2 of 2


                                           1          The Court, having read and considered, the Debtors’ Notice of Motion and Motion for
                                           2   Entry of an Order Pursuant to Section 1121 of the Bankruptcy Code Extending the Exclusive
                                           3   Periods to File a Chapter 11 Plan and Solicit Acceptances [Docket No. 899] (the “Motion”), and
                                           4   the accompanying Memorandum of Points and Authorities, and Declaration of Samuel R. Maizel,
                                           5   the Official Committee of Unsecured Creditors’ response thereto indicating no objection [Docket
                                           6   No. 988], and no other objection or response having been filed; it further appearing that proper
                                           7   notice of the Motion had been provided; and for the reasons set forth in the Court’s tentative
                                           8   ruling on the Motion [Docket No. 1107], which the Court adopts as its final ruling and which is
                                           9   incorporated herein by reference; and good and sufficient cause having been shown,
                                          10          IT IS HEREBY ORDERED:
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11          1.       The Motion is granted in its entirety.
         DENTONS US LLP




                                          12          2.       The exclusivity periods within which the Debtors may file a plan of
            (213) 623-9300




                                          13   reorganization and obtain acceptances of such plan of reorganization are extended by an
                                          14   additional 120 days through and including April 28, 2019, and through and including June 27,
                                          15   2019, respectively.
                                          16
                                                       IT IS SO ORDERED.
                                          17

                                          18
                                                                                               ###
                                          19

                                          20

                                          21

                                          22

                                          23
                                               Date: December 28, 2018
                                          24

                                          25

                                          26
                                          27

                                          28
                                                                                           -2-
